The opinion of the Court was delivered by
Mr. Justice Gary.
This is an appeal from an order of nonsuit. The complaint, the reasons assigned by his Honor, Judge Aldrich, for granting the order of nonsuit, and appellant’s exceptions will be set out in the report of the case.
*195Testimony was introduced in behalf of the plaintiff tending to show: 1st. That the plaintiff was inexperienced in mill work. 2d. That this was known to the defendant. 3d. That the “beater” which caused the injury was not only a dangerous piece of machinery, but its danger was latent. 4th. That the plaintiff was not aware of the fact that the “beater” revolved by its own momentum for two or three minutes, after it appeared that all the machinery had stopped; neither the defendant nor its servants having pointed out such danger to him. 5th. That if the plaintiff had known this fact, the injury would not have happened.
1 When a master is aware of the inexperience of his servant in regard to such machinery as is not only dangerous, but the danger is not apparent, it is his duty to warn the servant of the hidden danger.
2 There was competent testimony introduced in this case to sustain the material allegations of the complaint; therefore, the order of nonsuit was erroneous.
As the case must be remanded for a new trial, and as a lengthy discussion of the issues might tend to prejudice either the plaintiff or the defendant, the Court deems it best to state its conclusions thus concisely.
It is the judgment of this Court, that the order of the Circuit Court be reversed.